294 F.2d 774
61-2 USTC  P 12,040
ESTATE of Newton B. T. RONEY, Deceased, Gertrude C. Roney,Executrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18782.
United States Court of Appeals Fifth Circuit.
Oct. 13, 1961.

Petition for Review of Decision of the Tax Court of the United States (District of Florida).
W. G. Ward and Ward & Ward, Miami, Fla., for petitioner.
Abbott M. Sellers, Acting Asst. Atty. Gen., Lee A. Jackson and Lloyd J. Keno, Attys., Dept. of Justice, Washington, D.C., R. P. Hertzog, Acting Chief Counsel, and Charles Owen Johnson, Sp. Atty., I.R.S., Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Loring W. Post and Michael Smith, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
The facts here presented and the question here raised are the same as were before us in the case of Ballantine v. Tomlinson, 5 Cir., 293 F.2d 311.  The conclusions there reached are here followed and the judgment of the Tax Court, 33 T.C. 801, is


2
Affirmed.